810 F.2d 201
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Frank WILLIAMS, Defendant-Appellee.
No. 86-1919.
United States Court of Appeals, Sixth Circuit.
Nov. 10, 1986.

Before KENNEDY, MARTIN and BOGGS, Circuit Judges.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Appellant appealed on September 24, 1986, from the final judgment or order.   No final or appealable order has been entered.   Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978);   Cohen v. Beneficial Industrial Loan Corporation, 337 U.S. 541 (1949);   Catlin v. United States, 324 U.S. 229 (1945).


3
It is ORDERED that the appeal be dismissed for lack of jurisdiction.   Rule 9(d)(1), Rules of the Sixth Circuit.